Citation Nr: 9922715	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-42 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to a compensable evaluation for post-
operative residuals of a spermatocele resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1995.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from a 
February 1996 rating decision of the Wichita, Kansas Regional 
Office (hereinafter "the RO") which, in pertinent part, 
granted service connection for multifocal placoid pigment 
epitheliopathy of the eyes and assigned a noncompensable 
disability evaluation and granted service connection for 
post-operative residuals of a spermatocele resection also 
with a noncompensable evaluation.  Service connection was 
denied for a left ankle disorder, a right knee disorder, a 
left knee disorder, a left shoulder disorder, migraine 
headaches, bilateral hearing loss, tinnitus and for PD 680 
exposure and trichloroethylene exposure.  A March 1997 rating 
decision granted service connection for a bilateral knee 
condition and assigned a 10 percent disability evaluation.  

The Board notes that in a May 1997 VA Form 1-9, the veteran 
indicated that he wished to withdraw the issues of 
entitlement to service connection for bilateral hearing loss 
and for entitlement to a compensable evaluation for 
multifocal placoid pigment epitheliopathy of the eyes.  
Additionally, at a December 1997 hearing on appeal, the 
veteran's accredited representative agreed that such issues 
had been "dropped".  The veteran also withdrew the issues 
of entitlement to service connection for exposure to PD 680 
and for exposure to trichloroethylene.  A supplemental 
statement of the case issued in June 1998 also noted that 
such issues had been withdrawn.  

A June 1998 rating decision, in pertinent part, granted 
service connection for residuals of a left ankle sprain and 
assigned a noncompensable disability evaluation.  The Board 
notes that at the June 1999 travel board hearing, the veteran 
again indicated that he had withdrawn the issues of 
entitlement to service connection for exposure to PD 680 and 
for exposure to trichloroethylene.  The Board notes that the 
veteran advanced contentions on appeal, at that hearing, 
which the Board has construed as claims for entitlement to a 
compensable evaluation for multifocal placoid pigment 
epitheliopathy of the eyes and for a compensable evaluation 
for residuals of a left ankle sprain.  The veteran also 
advanced contentions as to service connection for bilateral 
hearing loss.  As noted above, the issues of entitlement to a 
compensable evaluation for the veteran's right eye disorder 
and entitlement to service connection for bilateral hearing 
loss were withdrawn pursuant to the May 1997 VA Form 1-9 and 
December 1997 hearing on appeal and such issues, as well as 
the issue of entitlement to a compensable evaluation for the 
veteran's left ankle disorder, have neither been developed 
nor properly certified for review on appeal.  Therefore, they 
are referred to the RO for appropriate action.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence is in equipoise concerning whether the 
veteran has tinnitus as a result of active service.  




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for tinnitus is well-grounded and that all 
relevant facts have been properly developed.  Accordingly a 
remand, as to such issue, in order to allow for further 
development of the record is not appropriate.  

I.  Service Connection for Tinnitus

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as an 
aircraft armaments system superintendent for ten years and 
six months and as an "aircraft armaments system" for 
thirteen years and three months.  The veteran was also listed 
as a weapons technician.  The veteran's service medical 
records indicate that he underwent multiple audiological 
evaluations during service.  There was no specific reference 
to complaints of tinnitus pursuant to such evaluations.  A 
May 1995 treatment entry noted an assessment which included 
tinnitus probably secondary to non-steroidal anti-
inflammatory drug use.  

The veteran underwent a VA general medical examination in 
December 1996.  He reported that he was a weapons mechanic 
during service.  The veteran stated that his ringing in his 
ears had become more pronounced since he left the military.  
The examiner noted that the veteran's ears appeared to be 
normal.  The diagnoses referred to other disorders.  

The veteran underwent a VA audiological examination in 
December 1996.  He reported that during service he was 
predominantly around jet aircraft as an ammunition 
specialist.  It was noted that approximately fifteen to 
twenty years earlier, the veteran began to suffer 
nonpulsatile tinnitus at approximately the 4000 cycles per 
second range.  It was observed that the veteran's tinnitus 
was bilateral, high pitched and of moderate intensity.  The 
veteran reported that it occasionally caused insomnia.  The 
examiner indicated that the veteran exhibited tinnitus which 
may have been secondary to high frequency hearing loss.  The 
examiner commented that the veteran had no other extenuating 
circumstances or conditions which would lead the examiner to 
believe that the tinnitus could be of any other origin.  

At the December 1997 hearing on appeal, the veteran testified 
that throughout his service career he was around fighter 
aircraft as a weapons mechanic.  He indicated that he had 
suffered from tinnitus for a long time and that he had been 
told that there was nothing that could be done for it.  The 
veteran stated that since his separation from service his 
tinnitus had been a constant and persistent problem.  He 
noted that he had the ringing in his ears all the time.  

At the June 1999 hearing before a member of the Board, the 
veteran testified that he first noticed tinnitus in 1979 or 
1980.  He reported that he suffered from a "tone" all the 
time.  The veteran indicated that ringing was not more 
prevalent on one side  than the other as it all came 
"together in the middle".  

The Board has made a careful longitudinal review of the 
record.  It is observed that the available service personnel 
records indicate that the veteran's military occupational 
specialty included such positions as an aircraft armaments 
system superintendent and as a weapons technician.  Also, the 
veteran's service medical records indicate that he was 
treated in May 1995 and the assessment included tinnitus 
probably secondary to non-steroidal anti-inflammatory drug 
use.  Additionally, the Board observes that a December 1996 
VA audiological examination report noted that approximately 
fifteen to twenty years earlier, the veteran began to suffer 
nonpulsatile tinnitus at the approximately 4000 cycles per 
second range.  The examiner indicated that the veteran 
exhibited tinnitus which may have been secondary to high 
frequency hearing loss.  The examiner commented that there 
were no other extenuating circumstances which would lead him 
to believe that the veteran's tinnitus could be of any other 
origin.  

Further, the Board notes that in statements and testimony on 
appeal, the veteran has repeatedly indicated that he suffered 
from tinnitus both during his period of service and 
subsequent to his service separation.  The Board observes 
that it is certainly within the province of the veteran as a 
lay person to report that he suffered from tinnitus, or 
ringing in the ears, during service and following service 
separation.  Gregory v. Brown, 8 Vet.App. 563 (1998).  The 
Board notes that the medical evidence of record clearly 
indicates that the veteran was treated for tinnitus on one 
occasion during service and that he has recently been 
diagnosed with such disorder pursuant to the December 1996 
audiological examination report.  Moreover, he has reported 
experiencing injury in his ears for many years and it is also 
reasonable to suppose that he was subjected to considerable 
acoustic trauma during service.  Therefore, the Board is of 
the view that to conclude otherwise than that the evidence is 
at least in equipoise as to whether tinnitus was incurred 
during the veteran's period of service would not withstand 
Court scrutiny on the basis of the evidence currently of 
record.  Accordingly, with resolution of reasonable doubt in 
favor of the veteran, the Board concludes that service 
connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a left shoulder disorder and for migraine 
headaches.  The veteran also avers that he is entitled to a 
compensable disability evaluation for his service-connected 
post-operative residuals of a spermatocele resection.  In 
reviewing the record, the Board notes that the veteran was 
last afforded a VA orthopedic examination in April 1998.  
There is no indication that the examiner reviewed the claims 
folder prior to the examination.  It was noted that the 
veteran reported that he injured his left shoulder in 
approximately February 1993.  He indicated that while 
performing flexibility and lifting exercises with a broom 
handle he heard a "loud pop" in his left shoulder.  The 
veteran reported that he had experienced intermittent pain in 
his left shoulder since the injury in 1993.  He also 
complained of pain and weakness in his shoulder on a day to 
day basis as well as weakness of the grip in his left hand.  
The examiner indicated diagnoses including left shoulder 
pain, persistent since injury in approximately February 1993.  
An April 1998 radiological report, as to the veteran's left 
shoulder, indicated an impression of a normal appearing left 
shoulder.  

The Board observes that the veteran's service medical records 
indicate that he was seen in April 1993 with complaints of 
left shoulder pain.  The assessment was possible tear.  A 
July 1993 entry noted that the veteran was seen with 
complaints of left shoulder pain and locking since February 
1993.  The impression, at that time, was impingement.  An 
August 1993 treatment entry indicated an assessment of 
resolving soft tissue injury to the left shoulder.  A 
September 1993 entry noted that the veteran was seen for 
follow-up of a left shoulder impingement which was much 
improved.  The impression, at that time, was impingement, 
improved with physical therapy.  

As to the veteran's claim for service connection for migraine 
headaches, the Board observes that the veteran was afforded 
an examination for VA purposes in November 1996.  There is no 
indication that the veteran's claims folder was reviewed by 
the examiner.  The veteran reported that he had a visual 
disturbance which started approximately eighteen months 
earlier and that he was seen by an ophthalmologist for his 
symptoms and told that he had some sort of migrainous event.  
The veteran reported that his episodes would involve tunnel 
vision and then gray and white spots in his field of vision 
which were almost like clouds.  The veteran indicated that 
such episodes would last for twenty minutes and would then go 
away.  He stated that he would not usually have a severe 
headache with such episodes.  The veteran reported that he 
would have a dull headache occasionally, but that such was 
not always associated with the visual disturbance.  He also 
indicated that he had some flashes of light in his vision.  
The examiner indicated an assessment of migrainous episodes 
with visual disturbance as a result.  Additionally, the Board 
notes that a December 1996 VA ophthalmological examination 
report indicated diagnoses which included multifocal placoid 
pigment epitheliopathy of the eyes, quiet, with residual 
scarring and ocular migraine.  

The veteran's service medical records indicate that he was 
treated for multiple eye disorders during service.  An April 
1995 consultation report noted that the veteran had a history 
of multifocal plaquinel retinal epitheliopathy and "histo-
positive noting scintillating-type scotoma" for three weeks 
(four episodes).  The provisional diagnosis was ophthalmic 
migraine versus placoid activity.  The later impression 
included migraine.  An additional April 1995 entry noted that 
the veteran was seen with complaints of headaches in the 
forehead area.  The assessment was sinus congestion 
headaches.  A May 1995 entry noted that the veteran had a 
history of headaches described as "bursting".  The 
impression included probable active multifocal placoid 
epitheliopathy and migraine.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the evidence of inservice treatment 
for a left shoulder disorder and for migraines, the 
examiners' failure to review the claims folder pursuant the 
April 1998 VA orthopedic examination report, the December 
1996 VA ophthalmological examination report and the November 
1996 examination report for VA purposes, the lack of adequate 
opinions as to the etiology of such disorders, the evidence 
of inservice treatment for a left shoulder disorder and for 
migraines and in consideration of the Court's holdings in 
Colvin and Halstead, the Board concludes that VA orthopedic 
and neurological examinations would be helpful in resolving 
the issues raised by the instant appeal.  

Additionally, as to the veteran's claim for a compensable 
evaluation for post-operative residuals of a spermatocele 
resection, the Board notes that the veteran was last afforded 
a VA genitourinary examination in April 1998.  It was noted 
that the veteran reported that he had surgical treatment of a 
spermatocele of the left testicle in approximately the summer 
of 1994.  The veteran reported that a urologist had suggested 
that his left testicle appeared to be tethered to the 
scrotum.  He complained of intermittent persistent pain in 
the left testicle which would radiate to his back region.  
The veteran indicated that the pain was experienced after 
heavy lifting and also after sexual intercourse.  He also 
reported that on occasion, light lifting would result in pain 
in the left testicle region.  It was noted that the veteran 
denied any difficulty with voiding and indicated that he had 
not had bladder, colic or kidney stones or infections.  The 
examiner reported that there did not appear to be atrophy of 
either testicle.  The examiner noted that when an attempt was 
made to elevate the left testicle in the scrotal sac, there 
came a point at which the veteran experienced pain.  The 
diagnosis was status post left spermatocele repair, 1994, 
with persistent intermittent pain.  The examiner commented 
that he recommended that the veteran be scheduled with an 
appointment at a urological clinic for further evaluation 
and, if possible, treatment of his pain.  

The Board observes, as noted above, that it was solely 
reported that the veteran denied any difficulty voiding.  
There was no specific reference as to whether the veteran 
suffered from urinary leakage, urinary frequency, obstructive 
voiding or marked obstructive symptomatology.  Such 
information would clearly be pertinent to assessing the 
disability evaluation to be assigned for the veteran's 
urological disorder pursuant to the appropriate schedular 
criteria.  38 C.F.R. Part 4, including 4.115(a) and 
Diagnostic Code 7529 (1998).  Given the nature of the 
veteran's contentions, the Court's holdings in the cases 
noted above, the failure of the April 1998 VA genitourinary 
examination report to provide sufficient information relevant 
to an increased evaluation pursuant to the appropriate 
schedular criteria noted above, and as the examiner had 
specifically indicated that the veteran should be scheduled 
for an appointment at a urology clinic for further 
evaluation, the Board concludes that additional development 
of the record, as to this issue, should be undertaken prior 
to completion of appellate review.  

Further, the Board observes that treatment records subsequent 
to December 1997 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:


1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
December 1997 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his claimed left shoulder 
disorder, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset any diagnosed 
left shoulder disorder and to comment on 
the relationship, if any, between any 
such disorder and the veteran's period of 
service.  A sufficient rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

4.  The RO should schedule the veteran 
for a VA neurological examination in 
order to determine the present nature and 
severity of his claimed migraine 
headaches, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset of any headache 
disorder, to include whether such 
disorder was etiologically or casually 
related to or was aggravated by, or is 
merely a symptom of, the veteran's 
service-connected multifocal placoid 
pigment epitheliopathy of the eyes.  See 
Allen v. Brown, 7 Vet.App. 439 (1995).  A 
sufficient rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

5.  The RO should schedule the veteran 
for a VA urological examination in order 
to determine the present nature and 
severity of his service-connected post-
operative residuals of a spermatocele 
resection.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
Specific reference should be made to the 
criteria indicated pursuant to 38 C.F.R. 
Part 4, including 4.115(a) and Diagnostic 
Code 7529 (1998).  The claims folder must 
be made available to the physician for 
review prior to the examination.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

7.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay in remanding this case, it is felt 
that to proceed with a decision on the merits at this time 
would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







